Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Claims 1, 3 and 4 – Typographic Errors Corrected
An examiner’s amendment to the record appears below. The examiner’s amendment correct typographical errors. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Examiner’s Amendment) A stellate beam splitter, comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the two joining planes oriented coplanar with a side surface intersection of corresponding arms of the plurality of radial arms, the two [joing] joining planes between corresponding arms of the plurality of radial arms, and oriented to intersect at a geometric center of the light cavity, the plurality of radial arms oriented to concentrate light emanating from the light source, the light being a planar light output from an LED, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms, entering each of the plurality of radial arms at an end proximate to the light cavity and provide concentrated light at an end distal to the light cavity, wherein each of the plurality of radial arms is a light concentrator and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light. 
3. (Examiner’s Amendment) A stellate beam splitter, comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the two joining planes oriented coplanar with a side surface intersection of corresponding arms of the plurality of radial arms and a geometric center of the light cavity, the plurality of radial arms oriented to concentrate light emanating from the light source, the light being a planar light output from an LED, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms, entering each of the plurality of radial arms at an end proximate to the light cavity and provide concentrated light at an end distal to the light cavity, wherein each of the plurality of radial arms narrows from the end proximate to the light cavity to the end distal to the light cavity and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe [and] an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light. 
4. (Examiner’s Amendment) A stellate beam splitter, comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the two joining planes oriented coplanar with a side surface intersection of corresponding arms of the plurality of radial arms and oriented to intersect at a geometric center of the light cavity, wherein a total number of joining planes is equal to a total [quanity] quantity of the plurality of radial arms, the plurality of radial arms oriented to concentrate light emanating from the light source, the light being a planar light output from an LED, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms, entering each of the plurality of radial arms at an end proximate to the light cavity and provide concentrated light at an end distal to the light cavity, wherein each of the plurality of radial arms has an approximately triangular prism shape and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and [and] an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light.
Non-Elected Claims Cancelled
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10-25, drawn to a light source integrated into a stellate beam splitter, non-elected without traverse. Accordingly, claims 10-25 have been cancelled, as follows:
 Claims 10-25 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 1, 28, 30 and 32 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a stellate beam splitter comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the two joining planes oriented coplanar with a side surface intersection of corresponding arms of the plurality of radial arms, the two joining planes between corresponding arms of the plurality of radial arms, and oriented to intersect at a geometric center of the light cavity, the plurality of radial arms oriented to concentrate light emanating from the light source, the light being a planar light output from an LED, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms; wherein each of the plurality of radial arms is a light concentrator and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light; in combination with the other recited limitations in the claim. 
Claims 28, 30 and 32 are allowable as dependent upon claim 1.
Claims 3, 26, 29 and 33 are allowed. 
Independent claim 3 is allowed because the prior art does not teach or suggest a stellate beam splitter comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity; the plurality of radial arms oriented to concentrate light emanating from the light source, the light being a planar light output from an LED, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms, entering each of the plurality of radial arms at an end proximate to the light cavity and provide concentrated light at an end distal to the light cavity, wherein each of the plurality of radial arms narrows from the end proximate to the light cavity to the end distal to the light cavity and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light; in combination with the other recited limitations in the claim. 
Claims 26, 29 and 33 are allowable as dependent upon claim 3.
Claims 4-9, 27, 31 and 34 are allowed. 
Independent claim 4 is allowed because the prior art does not teach or suggest a stellate beam splitter, comprising: a light cavity for receiving a light source; a plurality of radial arms oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the two joining planes oriented coplanar with a side surface intersection of corresponding arms of the plurality of radial arms and oriented to intersect at a geometric center of the light cavity, wherein a total number of joining planes is equal to a total quantity of the plurality of radial arms, the plurality of radial arms oriented to concentrate light emanating from the light source; wherein each of the plurality of radial arms has an approximately triangular prism shape and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light; in combination with the other recited limitations in the claim. 
Claims 5-9, 27, 31 and 34 are allowable as dependent upon claim 4.
Prior art reference Bierhuizen et al. (2010/0091498; “Bierhuizen”) is the closest prior art of record in this application. However, Bierhuizen fails to disclose co-planar and adjacent radial arms recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883